Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note to Applicant
It has been noted that the application is missing oath or declaration in compliance with 37 CFR 1.67(a) identifying this application by application number and filing date is required.  See MPEP §§ 602.01 and 602.02.


Election/Restrictions
Applicant's election with traverse of Group I, claims 14, 15, 18, 19, 20-26 and 61, in the reply filed on Mar. 29, 2021 is acknowledged.  Claims 44-47, 49, 51-53 and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The traversal is on the grounds that Groups I and II are unified by the technical feature of a heparin sulfate composition that is at 99.5% free of chondroitin sulfate.  This 
The requirement is still deemed proper and is therefore made FINAL. 
Claims 14, 15, 18, 19, 20-26 and 61 are presented for examination on the merits.

Status of the Claims 
	Claims 14, 15, 18, 19, 20-26, 44-47, 49, 51-53, 61 and 62 are currently pending.
Claim 44 is amended.
	Claims 44-47, 49, 51-53 and 62 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 1-13, 16, 17, 20, 27-43, 48, 50, and 54-60 are cancelled. 
	Claims 14, 15, 18, 19, 20-26 and 61 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the trademarks: DEAE-Sephacel™ column in para. 0070, 00130, and 00145; Sephadex® G-15 gel filtration in para. 0070; GlutaMAX™ in para. 00123, 00125, 
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19, 22, 25 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 19 and 25 are considered indefinite for containing a reference to a Table.  “Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”  See MPEP 2173.05(s).
The term "hyper-sulfated" in claims 22 and 61 is a relative term which renders the claim indefinite. The term "hyper" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 25, the phrase "the cell line" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  There are no cell lines in claim 14 from which the claim depends.  For the sake of compact prosecution, the claim will be interpreted to depend from claim 15 which recites a cell line. 
	In claim 61, the phrase “the heparan sulfate is hyper-sulfated heparan sulfate or heparin, renders the claim and its dependents indefinite, since heparin is not a heparan sulfate.  
Appropriate correction is required. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 18, 19, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernáiz et al. (Carbohydrate Polymers, 2002) (ref. of record).
With respect to claims 14 and 24, Hernáiz teaches a composition of purified peptidoglycan heparan sulfate (abstract) where chondroitin sulfate was removed (pg. 154 Col. 2 para. 3).  The composition taught by Hernáiz would be understood to be at least 99.5% free of chondroitin sulfate and at least 95% heparan sulfate, since Hernáiz teaches removal of the chondroitin sulfate.  With respect to claim 23, Hernáiz teaches removal of protein and nucleic acids, therefore the composition would be at least 95% free of protein and nucleic acid contamination (pg. 157-158 Sections 3.3.2. and 3.3.3.).
Although, Hernáiz does not teach the method by which the composition of heparan sulfate that is at least 99.5% free of chondroitin sulfate as in claims 15, 18, 19, 21 and 25, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  In this instance, the products or compositions as claimed are interpreted to include heparan sulfates which are at least 99.5% free of chondroitin 
Therefore, the reference anticipates the claimed subject matter.   


Claims 14, 15, 18, 19, 21-26 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cool et al. (US 2012/0230964 A1).
With respect to claims 14 and 24, Cool teaches a composition of heparan sulphate that is at least 99% or 100% purified (0015 and 0047) and teaches removing the chondroitin sulphate from the composition (0286 and 0288).  Therefore, the composition taught by Cool would be understood to be at least 99.5% free of chondroitin sulfate and at least 95% heparan sulfate, since Cool teaches removal of the chondroitin sulfate.  With respect to claim 23, Cool teaches a composition of heparan sulphate that is at least 99% or 100% purified (0015 and 0047), therefore the composition would be at least 95% free of protein and nucleic acid contamination.  With respect to claims 22 and 61, Cool teaches the total sulfation of the heparan sulphate is between 60-70% (0018).  As explained in the rejections under 35 U.S.C. § 112 (b) “hyper” is a relative term and since Cool teaches a level of sulfation it is being interpreted as being “hyper”.  Additionally with respect to claim 22, the heparan sulfate would inherently have a defined pattern of sulfation.  With respect to claim 26, Cool teaches a pharmaceutical composition containing heparan sulphate that is at least 99% or 100% purified (abstract, 0015, 0047, 0080 and 0097)
Although, Cool does not teach the method by which the composition of heparan sulfate that is at least 99.5% free of chondroitin sulfate as in claims 15, 18, 19, 21 and 25, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  In this instance, the products or compositions as claimed are interpreted to include heparan sulfates which are at least 99.5% free of chondroitin sulfate, regardless of how the compositions were prepared.  The claims do not include any structural limitations other than the low amount of chondroitin sulfate.  
Therefore, the reference anticipates the claimed subject matter.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp


Claims 14, 15, 18, 19, 23 and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-6 and 8-10 of copending Application No. 16/063670.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim compositions of heparan sulfate which are substantially free of  and the limitations of the instant claim 14 is recited by claim 1 of co-pending Application No. 16/063670.  The limitation of the composition being derived from a cell line genetically modified to be deficient for one or more genes recited in Table 6 of instant claim 15 is recited in claim 12 of co-pending Application No. 16/063670.  The limitation of the composition being derived from cells that do not produce chondroitin sulfate of instant claim 18 is recited in claim 5 of co-pending Application No. 16/063670.  The limitation of the composition being derived from a cell line genetically modified to be transgenic for one or more genes recited in Table 6 of instant claim 19 is recited in claim 6 of co-pending Application No. 16/063670.  It is noted that the limitation of the composition being derived from a cell line genetically modified to be deficient for chondroitin sulfate synthase 1 (ChSy) of instant claim 21 is recited in claim 4 of co-pending Application No. 16/063670.  The limitation of the heparan sulfate is at least 95% free of protein and nucleic acid contamination of instant claim 23 is recited in claim 9 of co-pending Application No. 16/063670.  The limitation of the heparan sulfate is at least 95% free of chondroitin sulfate of instant claim 24 is recited in claim 10 of co-pending Application No. 16/063670.
Although co-pending Application No. 16/063670 does not teach the exact range of the composition is free of chondroitin sulfate recited in claim 14, one of ordinary skill in the art would recognize that the concentration of chondroitin sulfate is a result effective variable and that the concentration of chondroitin sulfate would be matter of routine optimization.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are 

Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632